

113 S2797 IS: Clean Water Affordability Act of 2014
U.S. Senate
2014-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2797IN THE SENATE OF THE UNITED STATESSeptember 11, 2014Mr. Brown introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Federal Water Pollution Control Act to update a program to provide assistance for the
			 planning, design, and construction of treatment works to intercept,
			 transport, control, or treat municipal combined sewer overflows and
			 sanitary sewer overflows, and to require the Administrator of the
			 Environmental Protection Agency to update certain guidance used to develop
			 and determine the financial capability of communities to implement clean
			 water infrastructure programs.1.Short
			 titleThis Act may be cited as
			 the Clean Water Affordability Act of 2014.2.Sewer overflow
			 control grantsSection 221 of
			 the Federal Water Pollution Control Act (33 U.S.C. 1301) is amended—(1)by striking subsections (a) through (g) and
			 inserting the following:(a)GrantsThe
				Administrator may—(1)make grants to
				States for the purpose of providing grants to local or regional
			 authorities or
				a municipality or municipal entity for use in planning, designing,
			 and
				constructing treatment works to intercept, transport, control, or
			 treat
				municipal combined sewer overflows and sanitary sewer overflows;
			 and(2)make a grant
				directly to a local or regional authority or municipality or
			 municipal entity
				for the purposes described in paragraph (1).(b)PrioritizationIn
				selecting from among municipalities applying for grants under this
			 section, a
				State or the Administrator shall give priority to—(1)an applicant that
			 is a
				financially distressed community, as determined by the applicable
			 State under
				subsection (c); and(2)an applicant that discharges into a water body, or water body segment, impaired for nutrients or
			 related pollutant indicators.(c)DeterminationIn
				determining whether a community is a distressed community for the
			 purposes of
				subsection (b), a State shall consider, among other factors, the
			 criteria
				described in section 7(b)(2)(A) of the Clean Water Affordability Act of 2014.(d)Cost-Sharing(1)Federal
				shareThe Federal share of the cost of any project or activity
				carried out using funds from a grant made under subsection (a)
			 shall be not
				less than 75 percent.(2)Non-Federal
				shareThe non-Federal share of the cost of any project or
				activity carried out using funds from a grant made under subsection
			 (a) may
				include—(A)in any amount,
				public and private funds and in-kind services; and(B)notwithstanding
				section 603, financial assistance, including loans, from a State
			 water
				pollution control revolving fund.(e)Administrative
				requirements(1)In
				generalSubject to paragraph (2), a project that receives grant
				assistance under subsection (a) shall be carried out subject to the
			 same
				requirements as a project that receives assistance from a State
			 water pollution
				control revolving fund established pursuant to title VI.(2)Determination
				of GovernorThe requirement described in paragraph (1) shall not
				apply to a project that receives grant assistance under subsection
			 (a) to the
				extent that the Governor of the State in which the project is
			 located
				determines that a requirement described in title VI is inconsistent
			 with the
				purposes of this section.(f)Allocation of
				funds(1)Fiscal year
				2015For fiscal year 2015, subject to subsection (g), the
				Administrator shall use the amounts made available to carry out
			 this section
				under subsection (i)(1) to provide grants to municipalities and
			 municipal
				entities under subsection (a)(2) in accordance with the priority
			 criteria
				described in subsection (b).(2)Fiscal year
				2016 and thereafterFor fiscal year 2016 and each fiscal year
				thereafter, subject to subsection (g), the Administrator shall use
			 the amounts
				appropriated to carry out this section under subsection (i)(1) to
			 provide
				grants to States under subsection (a)(1) in accordance with a
			 formula
				that—(A)shall be
				established by the Administrator, after providing notice and an
			 opportunity for
				public comment; and(B)allocates to each
				State a proportional share of the amounts based on the total needs
			 of the State
				for municipal combined sewer overflow controls and sanitary sewer
			 overflow
				controls, as identified in the most recent survey—(i)conducted under
				section 210; and(ii)included in a
				report required under section
				516(a).;(2)by redesignating
			 subsections (h) and (i) as subsections (g) and (h), respectively;(3)in the first
			 sentence of subsection (h) (as redesignated by paragraph (2)), by striking
			 2003 and inserting 2015; and(4)by adding at the
			 end the following:(i)Funding(1)Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this section—(A)$250,000,000 for
				fiscal year 2015;(B)$300,000,000 for
				fiscal year 2016;(C)$350,000,000 for
				fiscal year 2017;(D)$400,000,000 for
				fiscal year 2018; and(E)$500,000,000 for
				fiscal year 2019.(2)Availability of
				amountsAmounts authorized to
				be appropriated under paragraph (1) shall remain available until
				expended..3.Integrated
			 permitting process(a)In
			 generalSection 402(a) of the Federal Water Pollution Control Act
			 (33 U.S.C. 1342(a)) is amended by inserting after paragraph (5) the
			 following:(6)Integrated
				Permits(A)Definition of
				publicly owned permitteeIn this paragraph, the term
				publicly owned permittee means—(i)a
				treatment works (as defined in section 212) that is publicly owned;
			 and(ii)a municipal
				separate storm sewer system referred to in this section.(B)Planning
				approachThe Administrator shall establish a comprehensive and
				integrated planning approach to the obligations under this section
			 of a
				publicly owned permittee—(i)under which
				permit obligations may be implemented according to a schedule that—(I)accounts for the
				financial capability of the publicly owned permittee;(II)prioritizes
				permit obligations according to the most cost-effective and
			 environmentally
				beneficial outcomes;(III)accounts for
				the preexisting maintenance, operational, and regulatory
			 obligations of the
				publicly owned permittee under this section; and(IV)enables the
				publicly owned permittee to implement innovative approaches to meet
			 those
				obligations; and(ii)that accounts
				for changed circumstances in the obligations of the publicly owned
			 permittee,
				such as—(I)new innovative
				treatment approaches;(II)new regulatory
				requirements; and(III)changes in
				financial
				capability..(b)Duration of
			 permitsSection 402(b)(1)(B) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1342(b)(1)(B)) is amended by inserting before the
			 semicolon at the end the following: , except that a permit with a term
			 of more than 5 years but not more than 25 years may be approved if the
			 permittee has an approved integrated plan established under subsection
			 (a)(6).4.Combined sewage
			 overflow long-term control planSection 402(q) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1342(q)) is amended by adding at the end
			 the
			 following:(4)Combined sewage
				overflow long-term control plan(A)In
				generalThe Administrator shall amend the CSO control policy to
				allow a publicly owned treatment work that has an approved
			 long-term control
				plan to modify the plan to incorporate green infrastructure and
				energy-efficient technologies on a showing that the use of the
			 technologies can
				cost-effectively help to meet the terms of the combined sewer
			 overflow
				compliance obligations of the treatment work.(B)ComplianceThe
				Administrator shall allow a publicly owned treatment work 30 years
			 to meet compliance obligations under
				long-term control plans modified under this
				paragraph..5.Environmental
			 protection agency green infrastructure promotionTitle V of the Federal Water Pollution
			 Control Act (33 U.S.C. 1361 et seq.) is amended—(1)by redesignating
			 section 519 (33 U.S.C. 1251 note) as section 520; and(2)by inserting after section 518 (33 U.S.C.
			 1377) the following:519.Environmental protection agency green
				infrastructure promotion(a)In
				generalThe Administrator shall ensure that the Office of Water,
				the Office of Enforcement and Compliance Assurance, the Office of
			 Research and
				Development, and the Office of Policy of the Environmental
			 Protection Agency
				promote the use of green infrastructure in and coordinate the
			 integration of
				green infrastructure into, permitting programs, planning efforts,
			 research,
				technical assistance, and funding guidance.(b)DutiesThe
				Administrator shall ensure that the Office of Water—(1)promotes the use
				of green infrastructure in the programs of the Environmental
			 Protection Agency;
				and(2)coordinates
				efforts to increase the use of green infrastructure with—(A)other Federal
				departments and agencies;(B)State, tribal,
				and local governments; and(C)the private
				sector.(c)Regional green
				infrastructure promotionThe Administrator shall direct each
				regional office of the Environmental Protection Agency, as
			 appropriate based on
				local factors, to promote and integrate the use of green
			 infrastructure within
				the region that includes—(1)a plan for
				monitoring, financing, mapping, and designing the green
			 infrastructure;(2)outreach and
				training regarding green infrastructure implementation for State,
			 tribal, and
				local governments, tribal communities, and the private sector; and(3)the incorporation
				of green infrastructure into permitting and other regulatory
			 programs, codes,
				and ordinance development, including the requirements under consent
			 decrees and
				settlement agreements in enforcement actions.(d)Green
				infrastructure information-SharingThe Administrator shall
				promote green infrastructure information-sharing, including through
			 an Internet
				website, to share information with, and provide technical
			 assistance to, State,
				tribal, and local governments, tribal communities, the private
			 sector, and the
				public regarding green infrastructure approaches for—(1)reducing water
				pollution;(2)protecting water
				resources;(3)complying with
				regulatory requirements; and(4)achieving other
				environmental, public health, and community goals.(e)Green infrastructure
				portfolio standardThe Administrator, in collaboration with
				State, tribal, and local water resource managers, shall establish
			 voluntary
				measurable goals, to be known as the green infrastructure portfolio
				standard, to increase the percentage of annual water managed by
				eligible entities that use green
				infrastructure..6.Updating of
			 guidance(a)DefinitionsIn this section:(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.(2)AffordabilityThe
			 term affordability means, with respect to payment of a utility
			 bill, a measure of whether an individual customer or household can pay the
			 bill
			 without undue hardship or unreasonable sacrifice in the essential
			 lifestyle or
			 spending patterns of the individual or household, as determined by the
			 Administrator.(3)Financial
			 capabilityThe term financial capability means the
			 financial capability of a community to make investments necessary to make
			 water
			 quality-related improvements, taking into consideration the criteria
			 described
			 in subsection (b)(2)(A).(4)GuidanceThe
			 term guidance means the guidance published by the Administrator
			 entitled Combined Sewer Overflows—Guidance for Financial Capability
			 Assessment and Schedule Development and dated February 1997, as
			 applicable to combined sewer overflows and sanitary sewer overflows.(b)Updating(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator shall update the guidance to ensure that the
			 evaluations
			 by the Administrator of financial capability assessment and schedule
			 development meet the criteria described in paragraph (2).(2)CriteriaThe
			 criteria described in this paragraph are that, under the updated
			 guidance—(A)in assessing
			 financial capability of a community—(i)greater emphasis
			 should be placed on local economic conditions;(ii)for regional
			 systems, consideration should be given to the economic conditions of
			 political
			 jurisdictions and significant demographic groups within each region;(iii)prescriptive
			 formulas for use in calculating financial capability and thresholds for
			 expenditure should not be considered to be the only indicator of the
			 financial
			 capability of a community;(iv)site-specific
			 local conditions should be taken into consideration in analyzing financial
			 capability;(v)a
			 single measure of financial capability or affordability (such as median
			 household income) should be viewed in the context of other economic
			 measures,
			 rather than as a threshold to be achieved; and(vi)(I)consideration should be
			 given to the economic outlook of a community, including the potential
			 impact of
			 program requirements over time, in the development of implementation
			 schedules;
			 and(II)the assessment should take into
			 consideration other essential community investments relating to water
			 quality
			 improvements;(B)with respect to
			 the timing of implementation of water quality-related improvements—(i)environmental
			 improvement implementation schedules should be structured to mitigate the
			 potential adverse impact on distressed populations resulting from the
			 costs of
			 the improvements; and(ii)implementation
			 schedules should reflect local community financial conditions and economic
			 impacts;(C)with respect to
			 implementation of methodologies—(i)a
			 determination of local financial capability may be achieved through an
			 evaluation of an array of factors the relative importance of which may
			 vary
			 across regions and localities; and(ii)an
			 appropriate methodology should give consideration to such various factors
			 as
			 are appropriate to recognize the prevailing and projected economic
			 concerns in
			 a community; and(D)the residential
			 indicator should be revised to include—(i)a
			 consideration of costs imposed upon ratepayers for essential utilities;(ii)increased
			 consideration and quantification of local community-imposed costs in
			 regional
			 systems;(iii)a
			 mechanism to assess impacts on communities with disparate economic
			 conditions
			 throughout the entire service area of a utility;(iv)a
			 consideration of the industrial and population trends of a community;(v)recognition
			 that—(I)the median
			 household income of a service area reflects a numerical median rather than
			 the
			 distribution of incomes within the service area; and(II)more
			 representative methods of determining affordability, such as shelter
			 costs,
			 essential utility payments, and State and local tax efforts, should be
			 considered;(vi)cash-flow forecasting rather than forecasting based on a snapshot evaluation of community financial
			 capability;(vii)a
			 consideration of low-income ratepayer percentages; and(viii)impacts
			 relating to program delivery, such as water quality infrastructure market
			 saturation and program management.(3)ImplementationThe
			 updated guidance should indicate that, in a case in which a previously
			 approved
			 long-term control plan or associated enforceable agreement allows for
			 modification of the plan or terms of the agreement (including financial
			 capability considerations), and all parties are in agreement that a change
			 is
			 needed or that the plan or agreement contains a reopener provision to
			 address
			 changes in the economic or financial status of the community since the
			 effective date of the plan or agreement, reconsideration and modification
			 of
			 financial capability determinations and implementation schedules based on
			 the
			 criteria described in paragraph (2) are appropriate.(c)Publication and
			 SubmissionUpon completion of the updating of guidance under
			 subsection (b), the Administrator shall publish in the Federal Register
			 and
			 submit to the Committee on Environment and Public Works of the Senate and
			 the
			 Committee on Transportation and Infrastructure of the House of
			 Representatives
			 the updated guidance.(d)Authorization
			 of AppropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.